Judgment unanimously affirmed. Memorandum: There is no merit to any of defendant’s arguments that he was deprived of effective assistance of counsel. Defendant did not show that his counsel was ineffective because counsel failed to request Wade and Mapp hearings (see, People v Rivera, 71 NY2d 705, 709; People v Love, 57 NY2d 998, 1000; People v Brown, 122 AD2d 546, lv denied 68 NY2d 810). Defense counsel effectively and competently conducted a Huntley hearing, argued the motion for severance, and cross-examined the People’s witnesses. Counsel presented a cogent theory of defense and delivered a coherent and well-organized summation. The evidence, the law, and the circumstances of this case reveal that defendant was provided meaningful representation (see, People v Satterfield, 66 NY2d 796, 798-799).
In view of the nature of the several offenses committed by defendant and his prior criminal record, his sentence is not harsh and excessive. (Appeal from Judgment of Supreme Court, Erie County, Kasler, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Boomer, J. P., Balio, Lawton, Fallon and Doerr, JJ.